ERVIN, Judge.
In this workers’ compensation appeal, the employer/carrier appeals an award of attendant care services. We affirm that portion of the order awarding attendant care services as of the date an aide was hired, June 16, 1985, finding that there is competent, substantial evidence in the record in support thereof from that date onward. We reverse and remand the order as it relates to the award of such services from June 5, 1984 to June 15, 1985, in that there is no evidence in the record as to the quantity, quality or duration of services provided to the claimant prior to the date the attendant was hired. While the claimant is entitled to reimbursement for the actual performance of attendant services by family members going beyond those household services which would normally be provided by family members on a gratuitous basis, “[t]he burden is on the claimant to prove by competent, substantial evidence the quantity, quality, and duration of attendant services claimed.” Walt Disney World Company v. Harrison, 443 So.2d 389, 393 (Fla. 1st DCA 1983).
On remand, the deputy commissioner is directed to conduct further proceedings to determine whether the appellee is entitled to reimbursement for attendant care services from June 5, 1984 to June 15, 1985, or any period thereof, and if so, the value of such services.
AFFIRMED in part, REVERSED in part and REMANDED.
SHIVERS and ZEHMER, JJ., concur.